Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to a continuation application filed on 05/10/2021 in which claims 1-3 of the instant application are pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application PCT/KR2012/007305, filed on 09/12/2012.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 05/10/2021.

Drawings

The Examiner contends that the drawings submitted on 05/10/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3 are rejected on the ground of nonstatutory double patenting over claims 1-6 of U.S. Patent No. 10,284,841. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. Patent No. 10,284,841, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-3 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 1-3 are rejected on the ground of nonstatutory double patenting over claims 1-7 of U.S. Patent No. 9,918,083. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other 

Claims 1-3 are rejected on the ground of nonstatutory double patenting over claims 1-3 of U.S. Patent No. 10,708,579. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. Patent No. 10,708,579, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-3 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 1-3 are rejected on the ground of nonstatutory double patenting over claims 1-3 of U.S. Patent No. 11,032,540. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. Patent No. 11,032,450, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-3 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Guo et al. (US 2014/0119439) discloses a decoder comprising: a processor configured with processor-executable instructions to: decode information regarding whether an intra-prediction mode of a current prediction unit (PU) is identical to a first candidate intra-prediction mode or a second candidate intra-prediction mode based on n-bit information included in a predetermined bit stream ([0005], [0015], [0017]-[0018], and [0023]-[0024] – MostProbableModeFlag is 0 or 1), decode information regarding as to which one of the first candidate intra-prediction mode and the second candidate intra-prediction mode, the intra-prediction mode of the current PU is identical to, based on additional m-bit information, when the intra-prediction mode of the current PU is identical to at least one of the first candidate intra-prediction mode and the second candidate intra-prediction mode ([0017] and [0023] – MostProbableModeFlag is 1 and MostProbableModeIndex is used to indicate which one of the two most probable modes is used to predict the current intra prediction mode), and decode the intra-prediction mode of the current PU based on an additional bit specifying remaining intra-prediction mode information, when the intra-prediction mode of the current PU is not identical to at least one of the first candidate intra-prediction mode and the second candidate intra-prediction mode ([0017] and [0023] – MostProbableModeFlag is 0 and RemPredMode is sent to indicate that which of the remaining modes corresponds to the current intra prediction mode); and perform intra-prediction based on the intra-prediction mode of the current PU decoded ([0005], [0007], [0022], and [0028]).

Zhang et al. (US 2013/0266064) discloses when a first neighbor PU and a second neighbor PU of the current PU are available neighbor PUs, and intra-prediction mode values of the first neighbor PUs and the second neighbor PU are identical, an intra-prediction mode value of the first neighbor PU or an intra-prediction mode value of the second neighbor PU is set to a first candidate intra-prediction mode, and when one of the first neighbor PU and the second neighbor PU is available, an intra-prediction mode value of the available neighbor PU is set as a first candidate intra-prediction mode, and when the first candidate intra-prediction mode is not a planar mode, the second candidate intra-prediction mode is set as the planar mode, and when the first candidate intra-prediction mode is the planar mode, the second candidate intra-prediction mode is set as a DC mode ([0004] – “In HEVC Test Model Version 5.0 (HM-5.0), two most probable modes are derived from the Intra prediction modes of the left neighboring block 

Chien et al. (US 2012/0314766) discloses wherein the determining of whether the intra-prediction mode of the current PU is identical to the first candidate intra-prediction mode or the second candidate intra-prediction mode based on n-bit information comprises: when at least one of the first candidate intra-prediction mode value and the second candidate intra-prediction mode value is greater than the number of intra-prediction modes available in the current PU, mapping at least one candidate intra-prediction mode value greater than the number of intra-prediction modes available in the current PU to the intra-prediction mode value available in the current PU by using a predetermined mapping table to perform intra-prediction on the current PU ([0129]-[0131] and [0149]-[0151] for mode mapping tables, also see TABLES 4-6; [0038]-[0039], [0121]-[0124], [0132], [0145]-[0146], and [0152] disclose NumMPMC, the number of most probable mode (MPM) candidates for a block, which can be set to 3, 4 or 5; also see [0106], [0141], [0144], and [0159] for the number of available chroma intra-prediction modes for a chroma block, of which there can be six (IntraPredModeC); the mode mapping tables in TABLES 4-6 show modes up to 34 being mapped), wherein the intra-prediction mode is a prediction mode for chroma information which is derived by utilizing the at least one candidate intra-prediction mode for luma information ([0041] – “Among all of these modes, the inheritance of luma prediction mode means that the chroma prediction direction is the same as the luma prediction direction”; [0042] – “having different sizes of code tables for the chroma prediction mode requires having prior knowledge of luma prediction mode before the parsing of the chroma prediction mode”; also see [0117] including TABLE 3.2 and TABLE 3.3 and [0156]).



Claims 1-3 would be allowed if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/
Primary Examiner, Art Unit 2482